Downey and Bttskirk, JJ.
We concur in the judgment of affirmance in this case, but not in ail the views expressed by our brother Biddle in his opinion. We have already, in several cases, stated our views as to the proper construction of section 10 of the act, and do not deem it necessary to repeat them here.
Worden, J.
The majority of the court not being entirely *542harmonious in opinion as to the ground on which they conclude the judgment below should be affirmed, and not coming to that conclusion myself, I deem it proper to state the grounds of my dissent.
Passing by any other objections, the indictment, I think, is fatally defective in not alleging whether the defendant had or had not a permit to sell intoxicating liquors.
■ The indictment, I think, must be regarded as based upon either the first or the tenth section of the statute, and not upon both of them combined, inasmuch as the penalties prescribed for the violation of each are different.
The first section of the act makes it unlawful to sell any intoxicating liquors to be drunk on or about the premises where sold, without having obtained a permit, as provided for. The penalty prescribed for a violation of this section is a fine of not less than ten nor more than fifty dollars, or imprisonment for not less than ten nor more than thirty •days.
The tenth section provides, that a permit granted under the act shall not authorize the person receiving it to sell intoxicating liquors (amongst other times), between nine o’clock p. M. and six o’clock A. m., and declares all sales in contravention of that section unlawful. The penalty prescribed for a violation .of the tenth section is a fine of not less than five, nor more than twenty-five dollars.
Thus, it is seen that for selling without a permit a party is subjected to a fine ranging from ten to fifty dollars, or imprisonment ; while, for selling with a permit, but at the interdicted times, he is only subjected to a fine ranging from five to twenty-five dollars, but not imprisonment.
As the offences defined in the two sections are different, and the penalties prescribed for their violation different, the indictment ought to be so certain as to show on its face which one of the sections has been violated, and, therefore, what penalty has been incurred.
It is conceded, in the opinion of the majority of the court, that the penalty prescribed for the violation of the first sec*543tion is not applicable to the case made, because the indictment does not allege that the sale was made without a permit. But the court hold that the penalty prescribed for a violation of the tenth section is applicable. The court say, “ Having a permit is no part of the offence nor description of the offence.” I think differently. If the having a permit is not a part and descriptive of the. offence defined by the tenth section, then a person is subjected to a less penalty for selling without a permit, after nine o’clock at night, or at the other times interdicted by that section, than he is for selling generally without a permit.
If the sale was made without a permit, the first section of the statute was violated, and the higher penalty incurred. If it was made with a permit, the tenth section, was violated, and the less penalty was incurred.
I see no reason for saying that the tenth section of the •statute was violated, rather than the first.
The pleader, doubtless, by alleging the sale to have been made after nine o’clock at night, intended to frame his indictment upon the tenth section. But the facts charged, as has already been stated, are a violation of the first section, if the defendant had no permit. If he had a permit, they are a violation of the tenth section. One or the other of these sections was violated, but the indictment does not show which; and for that reason it is, in my opinion, fatally defective. Commonwealth v. Macuboy, 3 Dana, 70.
Upon a plea of guilty to this indictment, or upon conviction, the court cannot know judicially whether the defendant had or had not a permit; and therefore cannot know whether to inflict the penalty prescribed for a violation of the first, or that prescribed for a violation of the tenth section.
I close this opinion with an extract from Bishop Crim. Proced. vol. 1, sec. 506 :
“The charge must contain such a description of the crime, that the defendant may know what crime he is called upon to answer; that the jury may appear to be warranted in their conclusion of guilty, or not guilty, upon the premises delivered to them; and that the court may see such *544a definite crime that they may apply the punishment which the law prescribes.”
Sec. 539. “ Moreover, the public safety requires that whatever is to guide the court in pronouncing the judgment of the law shall distinctly appear in allegation. If it does not, no decision can be a precedent for another, and the law will cease to be a system of known authority, but the prejudices of the particular men who hold the office of judge, and not established rule, will determine the destinies of those who are accused of crime. Out of a beginning like this may even flow the swollen stream of a despotism which will sweep away all law/’
For these reasons, I am of opinion that the motion to quash, which was made in the court behrw, should have been sustained.